Citation Nr: 0732405	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  05-41 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable rating for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In July 2007, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.

In September 2007, the Board granted a motion to advance the 
veteran's appeal on the Board's docket.

FINDING OF FACT

The veteran's hepatitis is not manifested by intermittent 
fatigue, malaise, and anorexia, nor is it manifested by 
incapacitating episodes with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain, having a total duration of at least one 
week, but less than two weeks, during the last 12-month 
period.  


CONCLUSION OF LAW

The schedular criteria for a compensable rating for hepatitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.114, Diagnostic Code 7345 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in March 2005 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.   VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording a VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Analysis

Service medical records show that the veteran was diagnosed 
with hepatitis in March 1944.  The RO granted service 
connection for hepatitis in a January 1945 rating decision 
and assigned a 30 percent evaluation.  Thereafter, in a 
February 1948 rating decision, a 10 percent evaluation was 
assigned, and the current noncompensable evaluation was 
assigned pursuant to a July 1949 rating decision.  The 
noncompensable evaluation has remained in effect since.

Under the criteria for evaluating hepatitis, a 10 percent 
evaluation is applicable where hepatitis is productive of 
intermittent fatigue, malaise, and anorexia, or where there 
are incapacitating episodes with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia and right 
upper quadrant pain, having a total duration of at least one 
week, but less than two weeks during the previous 12 month 
period.  38 C.F.R. § 4.114, Diagnostic Code 7345.

After reviewing the pertinent medical evidence, to include 
the March 2005 VA examination and VA progress notes, as well 
as the veteran's hearing testimony, the Board has concluded 
that the veteran does not meet the schedular criteria for a 
compensable rating for his hepatitis.  In this regard, the 
Board acknowledges the veteran's complaints of feeling 
bloated and weak, and having constant stomach pain; however, 
the March 2005 VA examiner specifically noted that the 
veteran did not complain of any of the following symptoms:  
fever, malaise, nausea, vomiting, anorexia, jaundice, 
fatigue, or right upper quadrant pain.  In fact, a May 2007 
VA primary care note states that the veteran denied any 
fatigue, nausea, vomiting, and abdominal pain.  Furthermore, 
none of the medical evidence notes complaints of arthralgia.  
Although a November 2002 VA laboratory report indicates 
positive hepatitis A antibodies, the March 2005 VA examiner 
stated that the veteran's liver function tests have been 
negative and that he has no residuals from the prior 
hepatitis infection.  The medical evidence is against finding 
that he experiences any flare-ups involving acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  In sum, the disability picture does not more 
nearly approximate the criteria for a compensable rating at 
any time period during the claim.  

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran has not required frequent 
hospitalization for hepatitis and the manifestations of such 
are consistent with the assigned schedular evaluation.  In 
sum, there is no indication that the average industrial 
impairment from the veteran's hepatitis would be in excess of 
that contemplated by the assigned evaluation.  Therefore, 
referral of this case for extra-schedular consideration is 
not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to a compensable rating for hepatitis is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


